Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The applicant has amended the specification to replace every citation of “aligner” with “correction appliance”. However, it is noted that the applicant discusses aligners as known in the art as clear aligner for moving teeth during orthodontic treatment in combination with the claimed magnetic orthodontic device. The applicant should amend the specification to clarify the differences between the magnetic device and the aligners. Such that figures 1-2 seem to show a magnetic correction device while figures 3-4 seems to show an aligner with magnets and figure 5 seems to show the magnetic orthodontic device in use with an aligner I. 
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities:  “An magnetic orthodontic device” is believed to be in error for --A magnetic orthodontic device--.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  “a correction appliance two connecting portions” is believed to be in error for --a correction appliance having two connecting portions--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that the preamble is directed towards “An magnetic orthodontic device” and then the applicant further claims “a correction appliance” in the body of the claim. It is unclear from the claimed limitation what structure is the magnetic device and what is the correction appliance. It is believed that they are the same and for examination purposes are being interpreted as such, however, the applicant should amend the claims to clarify. This is further shown in claim 3 such that the applicant repeats the preamble within the body of the claim. 
Further with respect to claim 3, the applicant repeats the preamble within the body of the claim which is confusing. Further the applicant claims “the two assembling portions respectively defined in the two connecting portions; and the two magnets respectively embedded in the two assembling portions”, however, it is noted that the applicant has previously claimed the one assembling portion being defined in the connecting portion and the magnet embedded in the assembling portion therefore the limitations are unclear. It is suggested that the applicant amend the claim to only claim limitations with respect to the additional assembling portion and magnet to clarify.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (2016/0302890) in view of Vardimon (4,869,667)
Hamilton teaches a magnetic orthodontic device comprising a correction appliance (one retainer element, see annaoted figure), two connecting portions adapted to be connected to teeth or alveolar bone (see annotated figure, figs. 3, 16), and an assembling portion disposed at one of the two connecting portions and a magnet in the assembling portion (see annotated figure below, claim 13, such that each end would have a magnet which would be held to the applicant through an assembling portion), wherein the correction appliance has a linkage portion being an elongated pillar and having two opposite end respectively connect to lateral side of the two connecting portions (see annaoted figure). Hamilton teaches the invention as substantially claimed and discussed above, however, does not specifically teach the magnet is embedded in the assembling portion. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Vardimon teaches a magnetic orthodontic device comprising connecting portion 31 and a magnet 32 which his embedded in an assembling portion (see figs. 1-3, such 
Hamilton further teaches with respect to claim 3, the magnetic orthodontic device wherein the device further has an additional assembling portion and one additional magnet, the two assembling portions respectively defined in the tow connecting portions (see claim 13, such that each end has a magnet, such that the end is the connecting portion, the assembling portion is the portion in contact with the magnet). Hamilton teaches the invention as substantially claimed and discussed above, however, does not specifically teach the magnets respectively embedded in the two assembling portions.
Vardimon teaches a magnetic orthodontic device comprising connecting portion 31 and a magnet 32 which his embedded in an assembling portion (see figs. 1-3, such that magnetic member 32 is emended within an assembling portion on the connecting portion 31, such that the assembling portion is the space within the housing/connecting portion 31 accepting the magnet). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the magnet of Hamilton with the embedded magnet taught by Vardimon in order to securely retain the magnet within the device and prevent accidental loss and swallowing of the magnet.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        1/27/2022